DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10, 985, 537 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 14 of the instant application are anticipated by claims 1 and 11, respectively, of the reference patent. Claim 1 of the reference patent recite the limitations: “a substantially planar arrangement defining s first planar footprint, and including a first conductive surface and a second surface, opposite the first conductive surface” which is tantamount to, and consequently anticipate, the “first substrate” of claim 1 of the instant application. Similarly, the limitations: “a substantially planar arrangement defining a second planar footprint, the second planar footprint equal to the first planar footprint, and including a first conductive surface and a second surface, opposite the first conductive surface” of claim 1 of the reference patent are tantamount to, and consequently anticipate, the “second substrate”  of claim 1 of the instant application. The remaining limitations of claim 1 of the instant application are also anticipated by the limitations of claim 1 of the reference patent.
Alternatively, it would have been obvious to a person of the ordinary skill in related arts before the effective foiling date of the claimed invention to deduce from the aforementioned limitations of claim 1 of the reference patent to provide the “first (second) substrate(s)” and to arrive to the subject matter of claim 1 of the instant application, as an obvious design choice, in order to conveniently and economically dispose power switching components on said substrate(s). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Similar reasoning is applicable to conflicting independent method claims 14 and 11 of the instant application and of the reference patent, respectively.
 Furthermore, dependent claims 2-4 of the instant application are anticipated by claims 2-4 of the reference patent. 
Furthermore, claims 5, 8, and 9 of the instant application are anticipated by claim 1 of the reference patent.
Furthermore, claims 6 and 7 of the instant application are anticipated by claims 5 and 6, respectively of the reference patent.
Furthermore, claims 10-13 of the instant application are anticipated by claims 7-10, respectively, of the reference patent.
Furthermore, claims 15-20 of the instant application are anticipated by claims 11-14 of the reference patent.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, and 14-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/141999 to Brett et al. (hereafter “Brett”, of record)1.
Regarding claims 1, 2, 4, and 14, Brett disclosed (Fig. 2-5) a modular power overlay architecture (16, 30), comprising: a first set of power overlay tiles (40) defining a substantially planar arrangement of solid state power switching (rectifying) components (74) (p. 10, lines 22-26) arranged on a first substrate and defining a first planar footprint; a second set of power overlay tiles (40) defining a substantially planar arrangement of solid state power switching (rectifying) components (74) (p. 10, lines 22-26) arranged on a second substrate and defining a second planar footprint, the second planar footprint equal to the first planar footprint; and a substantially planar power overlay assembly base (32) having a set of seats (44) sized to selectively receive a subset of the first set of power overlay tiles, a subset of the second power overlay tiles, or a subset of first and second power overlay tiles; wherein the selectively receiving of the subset of power overlay tiles is based on a satisfying a desired power module characteristics and wherein the subset of power overlay tiles are further replaceably interchangeable (p. 10, line 18 to p. 11, line 7; p. 12, lines 5-26; p. 14, line 27 to p. 15, line 10).
Regarding claims 5, 6, 15, and 16, Brett disclosed that each of the first set of power overlay tiles (40) and each of the second set of power overlay tiles (40) includes an upper conductive surface of the respective tile electrically connected with the respective power switching components (74) (the substrate / pcb inherently electrically interconnects via the surface(s) thereof [see conductors (78)] with the power switching components (74), Fig. 4), wherein the upper conductive surface is commonly arranged relative to each of the first and second sets of power overlay tiles (40) (Fig. 2, 4, 5).
Regarding claims 7 and 17, Brett disclosed that the upper conductive surface defines a source terminal (70) for the respective first and second sets of power overlay tiles (40), (Fig. 4, 5).
Regarding claims 8 and 18, Brett disclosed that the respective power switching components (74) of the first and second sets of power overlay tiles (40) are arranged on a lower surface of the respective tile (40), opposite the upper conductive surface, and electrically connected with the upper conductive surface of the respective tile (40) (the substrate / pcb inherently electrically interconnects via the surface(s) thereof [see conductors (78)] with the power switching components (74), Fig. 4).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brett in view of US 2012/0228268 to Morita et al. (Morita).
Regarding claim 3, Brett disclosed all as applied to claim 2 above, but did not disclose that the solid state switching components are silicon carbide switching components.
Moritta teaches conventionality of using silicon carbide switching components in power supply devices for the benefits of enhanced high temperature performance and reduced power losses (par. [0035]-[0037]).
Therefore, since the inventions of Brett and Morita are from the same field of endeavor (semiconductor power supply devices), the benefits of using silicon carbide switching components taught by Morita would be recognized in the device of Brett.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have implemented the semiconductor switching components of Brett as the silicon carbide switching components taught by Morita, for the benefits of enhanced high temperature performance and reduced power losses (Morita, par. [0035]-[0037]). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion

The remaining documents made of record and not relied upon are considered pertinent to
Applicant's disclosure, because of the teachings of various modular power supply and power
distribution arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: regarding method claims 14-18, since claims recite just a general method of configuring of the power overlay architecture which essentially repeats the structure of the device (i.e., of the  modular power overlay architecture as recited in the apparatus claims 1-8), the fact that the structure of the device of the present invention is anticipated by Brett means that the general method for configuring such a structure is also anticipated by the same reference. The method steps recited in the claims are inherently necessitated by the structure of the apparatus of Brett.